DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “an ionic liquid (IL) or a binary mixed solvent composed of an IL and an organic solvent as an extractant, pretreating serum by liquid-liquid extraction (LLE)” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-7 are allowable based upon their dependency thereof claim 1.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andreoli et al. NPL: Development of a simplified method for the simultaneous determination of retinol, α-tocopherol, and Ë-carotene in serum by liquid chromatography–tandem mass spectrometry with atmospheric pressure chemical ionizational, Received: 25 July 2003 / Revised: 4 September 2003 / Accepted: 11 September 2003 / Published online: 4 November 200. Discloses a
new and simple method for the determination of fat-soluble vitamins (retinol, α-tocopherol, and β-carotene) in human serum was developed and validated by using liquid chromatography–tandem mass spectrometry with atmospheric pressure chemical ionization (LC-APCI-MS-MS). Different solvent mixtures were tested to obtain deproteinization and extraction of the analytes from the matrix. As a result, a volume of 240 μL of a 1:1 (v/v) ethanol/ethyl acetate mixture added to 60 μL of serum was found to be suitable for both protein precipitation and antioxidants solubilization, giving the best recovery for all three analytes. Deproteinized samples (20 μL) were injected after
dilution, without the need for concentration or evaporation to dryness and reconstruction of the sample. Vitamins were separated on a C-8 column using a 95:5 (v/v) methanol/
dichloromethane mixture and ionized in the positive-ion mode; detection was performed in the selected-reaction monitoring mode. Linearity of the LC-APCI-MS-MS method was established over 5 orders of magnitude for retinol and α-tocopherol, whereas in the case of β-carotene it was limited to 4 orders. Lower limits of quantitation were 1.7, 2.3, and 4.1 nM for retinol, α-tocopherol, and β-carotene, respectively. Serum concentrations of retinol, α-tocopherol, and α+β-carotene determined in a group of healthy volunteers were 2.48, 38.07, and 0.50 μM, respectively, in samples collected in winter (n=122) and 2.69, 45.88, and 0.90 μM during summer (n=66), however is silent on an ionic liquid (IL) or a binary mixed solvent composed of an IL and an organic solvent as an extractant, pretreating serum by liquid-liquid extraction (LLE).
Chu CN 110542735 A discloses a fat-soluble vitamins variety determining method involves adopting high-throughput liquid chromatography combined with high-throughput mass spectrometry, performing pre-treatment of human serum samples by liquid-liquid extraction or protein precipitation to obtain samples and detecting the sample to be tested by an ultra-HPLC-mass spectrometry. The detected vitamin peak area is substituted into the standard curve equation and calculated the concentrations of various fat-soluble vitamins in serum samples separately, however is silent on an ionic liquid (IL) or a binary mixed solvent composed of an IL and an organic solvent as an extractant, pretreating serum by liquid-liquid extraction (LLE).
Qiu CN 110174477 A discloses determining free vitamin D in a sample involves: (A) preparing different concentrations of free vitamin D standard solution; (B) pretreating the sample by adding a stable isotope internal standard to the standard solution, uniformly mixing, then extracting with n-hexane, blow drying the supernatant with nitrogen, adding 4-phenyl-3H-1,2,4-triazole-3,5(4H)-dione for derivatization, again blow drying, adding a complex solution and performing liquid chromatography tandem mass spectrometry; (C) drawing a standard curve according to the concentration of the standard solution and the detected signal intensity; (D) replacing the standard solution with the sample to-be-tested and using the same method for detection; and (E) obtaining the concentration of free vitamin D in the sample to-be-tested according to the test result of the sample to-be-tested by comparing the standard curve to achieve quantitative detection of free vitamin D in the sample, where the sample comprises serum and plasma, however is silent on an ionic liquid (IL) or a binary mixed solvent composed of an IL and an organic solvent as an extractant, pretreating serum by liquid-liquid extraction (LLE).
Holmquist et al. PG. Pub. No.: US 2011/0226944 A1 discloses determining the amount of at least one vitamin D metabolite in a sample by mass spectrometry, involves: subjecting the sample to 4-phenyl-1,2,4-triazoline-3,5-dione (PTAD) under conditions to generate at least one PTAD-vitamin D metabolite derivative; ionizing at least one PTAD-vitamin D metabolite derivative in the sample to generate at least one ion detectable by mass spectrometry, where the ionizing involves volatilizing the at least one PTAD-vitamin D metabolite derivative by laser diode thermal desorption; determining the amount of at least one of the PTAD-vitamin D metabolite derivative ions by mass spectrometry; and relating the amount of PTAD-vitamin D metabolite derivative ions determined to the amount of a vitamin D metabolite in the sample
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852